Citation Nr: 0630132	
Decision Date: 09/25/06    Archive Date: 10/04/06

DOCKET NO.  04-35 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a right heel 
disability.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty in the U. S. Navy Reserves 
from August 1965 to August 1967.  The veteran also indicates 
that he served in the Coast Guard from 1982 to 1983, and in 
the Air Force Reserves from January 1984 to September 2002, 
at which time he retired.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the Los 
Angeles, California Regional Office (RO) of the Department of 
Veterans Affairs (VA), which, in pertinent part, denied the 
benefits sought on appeal. 

In February 2006, the veteran testified before the 
undersigned Veterans Law Judge sitting at the RO.  A 
transcript of the hearing is associated with the claims 
folder and has been reviewed.

The issues of service connection for bilateral hearing loss 
and tinnitus are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

In February 2006, the veteran indicated that he wanted to 
withdraw his appeal seeking service connection for a right 
heel disability, and the Board received such request prior to 
the promulgation of a decision.



CONCLUSION OF LAW

The criteria for withdrawal by the veteran of a Substantive 
Appeal pertinent to the issue of entitlement to service 
connection for a right heel disability have been met.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran perfected an appeal from a June 2003 rating 
decision which, in pertinent part, denied the veteran's 
service connection claim for a right heel disability.  During 
a pre-hearing conference conducted just prior to his February 
8, 2006 personal hearing, the veteran indicated that he was 
withdrawing the issue of entitlement to service connection 
claim for a right heel disability.  An appeal may be 
withdrawn in writing at any time before a decision is 
rendered by the Board.  38 C.F.R. § 20.204(b) (2006).  The 
veteran's statements at the pre- hearing conference have been 
transcribed and reduced to writing, therefore his withdrawal 
of this issue is valid.  Once the veteran withdrew this 
issue, there remained no allegations of error of fact or law 
for appellate consideration.  The Board does not have 
jurisdiction to review this issue on appeal and it is 
dismissed.  38 U.S.C.A. § 7105(d)(5) (West 2002).


ORDER

The veteran's service connection claim for a right heel 
disability is dismissed.


REMAND

The veteran asserts that he is entitled to service connection 
for bilateral hearing loss and tinnitus.  On review, the 
Board finds that further development is necessary.  VA 
consultation report dated in December 2002 shows a diagnosis 
of bilateral conductive hearing loss, however, audiometric 
findings only show hearing loss in the right ear, for VA 
compensation purposes.  There is a current diagnosis of 
tinnitus.  

The veteran attributes his hearing loss and tinnitus to 
military noise exposure.  Specifically, he indicates that 
while serving in the Navy aboard the U.S.S. Iwo Jima, he was 
exposed to loud noise from helicopters landing on deck and 
deck guns being fired.  His military occupational specialty 
(MOS) in the Navy was a radar repairman.  Service personnel 
records confirm that the veteran served aboard the USS Iwo 
Jima, and that such carrier participated in combat operations 
by landing troops and firing supporting fires.  

The veteran also asserts that he was exposed to loud noise 
when he was on active duty with the Air Force Reserves; 
specifically, while loading and offloading aircraft.  In the 
Air Force, the veteran indicates that his MOS was an aerial 
port cargo transporter.  

The Board finds that a VA audiologic examination is 
necessary.  The veteran's statements regarding acoustic 
trauma in the Navy are credible for purposes of this remand, 
given the above-described service personnel records.  A VA 
examination is necessary to determine whether the current 
nature and etiology of the veteran's hearing loss.  The 
etiology of tinnitus should also be ascertained.  See 38 
C.F.R. § 3.159(c)(4) (2006); Charles v. Principi, 16 Vet. 
App. 370 (2002).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the veteran 
for a VA audiologic examination to 
determine the etiology of bilateral 
hearing loss and tinnitus.

The examiner is requested to provide an 
opinion as to whether there is a 50 
percent probability or greater that 
bilateral hearing loss and tinnitus were 
incurred or aggravated during the 
veteran's active military service.  

All necessary tests should be conducted.  
The veteran's claims folder should be 
available for review in conjunction with 
the examination, and the examiner is 
specifically requested to reconcile the 
findings with the service medical 
records, to include February and April 
1998 audiogram results (marked with 
yellow tabs in his USAF Reserves medical 
records envelope), as well as post-
service VA audiogram 
findings/consultation dated in December 
2002 (identified with a yellow tab).  The 
examiner should note that the veteran was 
a radar repairman (Navy) and an aerial 
cargo operations specialist (Air Force) 
in the service.  All findings, and the 
reasons and bases therefore, should be 
set forth in a clear and logical manner 
on the examination report.  A complete 
rationale for any opinion expressed 
should be included in the examination 
report.

2.  After the development requested above 
has been completed, the RO should again 
review the veteran's service connection 
claims for bilateral hearing loss and 
tinnitus.  If the benefits sought on 
appeal remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  No action is required of the veteran until he is 
notified by the RO.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


